Case 2:20-mi-99999-UNA Document 231-4 Filed 12/23/20 Page 1 of 3




                    Exhibit 3
                   Case 2:20-mi-99999-UNA Document 231-4 Filed 12/23/20 Page 2 of 3




      TRUE THE VOTE
   LAUNCHES GEORGIA
  ELECTION INTEGRITY
 HOTLINE AS PART OF THE
  MOST COMPREHENSIVE
BALLOT SECURITY EFFORT
   IN GEORGIA HISTORY

True the Vote Launches Georgia Election Integrity Hotline as Part of the Most Comprehensive Ballot
Security Effort in Georgia History
Election Integrity Hotline to Serve as Important Resource for Georgia Voters and Volunteers in Senate Runoff
Elections


ATLANTA, Georgia – True the Vote today launched a Georgia Election Integrity Hotline to assist Georgia
voters and volunteers during the Senate runoff elections. The hotline offers live, bilingual support 24 hours a day
for Georgians who have questions or concerns, or who have witnessed election fraud, manipulation or illegal
action taking place. Voters can fill out an online report available at GAValidatetheVote.org or call the hotline
at 855-702-0702.


“True the Vote is working around the clock to provide critical tools and resources for Georgia voters as we head
                                                                                                             /
                     Case 2:20-mi-99999-UNA Document 231-4 Filed 12/23/20 Page 3 of 3
into the final days before the runoff elections,” said True the Vote Founder and President Catherine
Engelbrecht. “Our Georgia Election Integrity Hotline will serve as an important resource to voters, volunteers,
and election workers who believe in ensuring the law is upheld throughout our election process. Anyone with
questions or concerns during the election can call our live, bilingual voter hotline or submit a report online and
we’ll be available 24 hours a day, seven days a week to respond, assist, and take action as necessary. We are all
citizen watchdogs and we are asking voters to join us as we focus our ‘Eyes On Georgia’ in the most
comprehensive ballot security initiative in Georgia history.”


This week, True the Vote also announced its partnership with the Georgia Republican Party. In addition to
the Georgia Election Integrity Hotline, True the vote will assist with the Senate runoff election process, including
publicly available signature verification training, monitoring absentee ballot drop boxes, and other nonpartisan
election integrity initiatives.


                                                         ###



True the Vote (TTV) is an IRS-designated 501(c)3 voters’ rights organization, founded to inspire and equip
volunteers for involvement at every stage of our electoral process. TTV empowers organizations and individuals
across the nation to actively protect the rights of legitimate voters, regardless of their political party affiliation.
For more information, please visit www.truethevote.org.




                                                                                                                  /
